Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "an opposite side" in claim 1 is a relative term which renders the claim indefinite.  The phrase "an opposite side" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, an opposite side should be defined relative to a particular side. The claim language does not define the relationship of an opposite side to any other side such that it can reasonably be defined.  The examiner assumes that the applicant intended for an opposite side to be opposite “a side” but this is not properly defined by the claim and should be corrected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

1-4, 7-8, 10-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan (US4030341).
Regarding claims 1, 3-4 Sullivan teaches a body that may have a length, width and a pair of main surfaces, wherein it is noted that the use of the body at a predetermined angle would be considered a recitation of intended use in these production claims wherein the prior art body could be used in the same way, and wherein the body may have a support portion on the side of the body which, as above, may be held at a predetermined angle from an external substrate (Fig.8) although this language is merely a recitation of intended use, and wherein a contact portion located may be located on an “opposite side” and may include a pattern surface recessed inward (Figs. 6) such that upon use the prior art invention would be capable of causing the fine particles of blood (cells) to disperse evenly across a substrate surface by being pushed back towards the interior of the external substrate rather than congregate near the outer edges of the external substrate (abstract).
Regarding claim 2, tangent lines can be drawn on the arcuate portion of the structure in Fig. 6 that would meets the limitations of the current claims.
Regarding claims 7-9, it should be noted that the claim limitations presented are largely recitations of intended use, wherein the prior art product of the prior art is capable of being used in the manner claimed but the actually use of the prior art product in the manner described is not required by the claim language in this product claim.
Regarding claim 10, it should be noted that the product of the current claims does not actually include blood or cells and so this claim limitation is considered to be a recitation of intended use.  However, the prior art notably also employs blood (abstract).
Regarding claim 11, the product of Sullivan can be made of glass (col 3, lines 4-8) which is a known hydrophilic material.
Regarding claim 12, glass has the known material quality of being perfectly elastic material.

Regarding claim 14, tangent lines can be drawn on the arcuate portion of the structure in Fig. 6 that would meets the limitations of the current claims.
Regarding claims 17-18, it should be noted that the claim limitations presented are largely recitations of intended use, wherein the prior art product of the prior art is capable of being used in the manner claimed but the actually use of the prior art product in the manner described is not required by the claim language in this product claim.
Regarding claim 19, it should be noted that the product of the current claims does not actually include blood or cells and so this claim limitation is considered to be a recitation of intended use.  However, the prior art notably also employs blood (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US4030341).
Regarding claims 5-6 and 16, the teachings of Sullivan area as shown above. Sullivan fails to teach wherein the pattern surface has the shape claimed.  However, the Courts have long held that in the absence of a new and unexpected result arising from the provision of a newly claimed shape for an old product, newly presented claims to the newly shaped product should be held as unpatentable over the old product of different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717